Citation Nr: 1726829	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right foot disability, to include a bony abnormality.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2013, the Board remanded the claims for the Veteran to be scheduled for a hearing.  He thereafter testified before the undersigned Veterans Law Judge in December 2013.  A hearing transcript is of record.

In February 2014, the Board remanded the claims further development.

Notably, the issue of entitlement to service connection for tinnitus was granted during the pendency of this appeal in a March 2017 Decision Review Officer decision.  As the Board considers this a full grant of the benefit sought on appeal, the issue will not be addressed in the decision herein.

The Board has recharacterized the Veteran's right foot claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board apologizes for the delay, but additional development is necessary prior to adjudication of the claims.

With respect to bilateral hearing loss, the February 2014 Board remand determined that a VA addendum opinion was necessary to consider articles submitted by the Veteran discussing the viability of whisper tests and hearing loss, as well as his clarified lay statements concerning the extent of his post-service noise exposure.  Specifically, the remand directives instructed the examiner to "consider and discuss the articles submitted by the Veteran regarding whisper tests and audiograms."  The Veteran was afforded a VA examination in April 2014.  However, the examiner did not specifically address the articles as requested in the February 2014 Board remand, nor were they discussed in the subsequent December 2016 addendum opinion.

Regarding the right foot, the April 2014 VA examiner was unable to provide an opinion as to the nature and etiology of any right foot disability, pursuant to the February 2014 Board remand directives, as the Veteran's claims file was not available for review and was not found in the Veterans Benefits Management System (VBMS).  Later, the April 2014 VA examiner attempted to provide an opinion again in November 2016, but was unable to, again noting that he could not locate the Veteran's records in either VBMS or Virtual VA, and that such records were needed to render an opinion.

Thus, both issues must be remanded for addendum opinions that comply with the Board's February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders.").  Updated treatment records should also be secured.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Then obtain an addendum opinion from an audiologist other than the April 2014 and December 2016 VA examiner to determine the etiology of the Veteran's hearing loss.  No additional examination is necessary, unless the examiner determines otherwise.  The entire claims file must be made available to, and reviewed by the examiner.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to service, to include acoustic trauma sustained therein. 

For purposes of providing this opinion, the examiner must (1) accept as true the Veteran's statements regarding in-service noise exposure (see Board Hearing Transcript at 7), (2) consider and discuss the articles submitted by the Veteran in July 2013 regarding whisper tests and audiograms, and (3) address the fact that the Veteran's tinnitus has been attributed to service.

A robust rationale is requested.  If the examiner is unable to render an opinion without resorting to speculation, supporting rationale for that conclusion should be furnished.

4. Then obtain an addendum opinion from the April 2014 and December 2016 VA examiner (or other qualified examiner, if unavailable) to determine the etiology of the Veteran's right foot disability.  No additional examination is necessary, unless the examiner determines otherwise.  The entire claims file must be made available to, and reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should opine as to whether it is it at least as likely as not (50 percent or greater probability) that any current right foot disability, including any bony abnormality of the right foot, was incurred in, or is otherwise related to service, to include as a result of a May 1954 right foot burn injury therein.

For purposes of providing this opinion, the examiner must consider and discuss the internet article submitted by the Veteran in July 2013 regarding functional limitations of burn injuries.

A robust rationale is requested.  If the examiner is unable to render an opinion without resorting to speculation, supporting rationale for that conclusion should be furnished.

5. Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




